21-11045-lgb        Doc 102    Filed 09/13/21 Entered 09/13/21 15:16:19             Main Document
                                            Pg 1 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   )
 In re:                                            )     Case No. 21-11045-lgb
                                                   )
 CERTA DOSE, INC.,                                 )     Chapter 11
                                                   )
                                                   )     STIPULATED PROTECTIVE
                                                   )     ORDER REGARDING CERTAIN
                                                   )     CONFIDENTIAL INFORMATION
                                                   )
                              Debtor.              )


          WHEREAS, on or about June 2, 2021, COPIC Insurance Co. (“COPIC”) filed its motion

pursuant to 28 U.S.C. § 1412 and Fed. R. Bankr. P. 1014(a)(2) to transfer venue to the United

States Bankruptcy Court for the District of Colorado [ECF Doc. No. 36] (the “Motion”);

          WHEREAS, the above-captioned debtor-in-possession Certa Dose, Inc. (“Debtor”) along

with Dr. Caleb Hernandez (“Dr. Hernandez,” and together with the Debtor and COPIC referred to

collectively as, the “Parties,” and individually a “Party”) oppose the Motion;

          WHEREAS, the Debtor requests that this Court issue a protective order pursuant to

Federal Rule of Civil Procedure 26(c)(7) as made applicable to the proceedings relating to the

Motion by virtue of Fed. R. Bankr. Proc. 7026 to protect the confidentiality of nonpublic sensitive

information that it may need to disclose and use in connection with the Motion;

          WHEREAS, COPIC has no objection to the entry of a protective order as outlined in this

submission;

          WHEREAS, the Parties, through counsel, agree to the following terms; and

          WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the use of the materials identified in this Order

              IT IS HEREBY ORDERED that any person subject to this Order—including without



115520923.1
21-11045-lgb      Doc 102     Filed 09/13/21 Entered 09/13/21 15:16:19              Main Document
                                           Pg 2 of 8



 limitation the Parties to this action (including their respective corporate parents, successors, and

 assigns), their representatives, agents, experts and consultants, all third parties providing

 discovery in this action, and all other interested persons with actual or constructive notice of this

 Order—will adhere to the following terms:

         1.     This Stipulation is being entered into to facilitate the production, exchange,

discovery and use of documents and information that any party contends merit confidential

treatment (hereinafter the “Documents” or “Testimony”).

         2.     Any party may designate Documents produced, or Testimony given, in connection

with the Motion as “confidential,” either by notation on the document, statement on the record

of the deposition, written advice to the respective undersigned counsel for the parties hereto, or

by other appropriate means.

         3.     As used herein:

          (a)    “Confidential Information” shall mean all Documents and Testimony, and all

                 information contained therein, and other information designated as confidential,

                 if such Documents or Testimony contain trade secrets, proprietary business

                 information, including information identifying ownership interest and identities,

                 competitively sensitive information, or other information the disclosure of which

                 would, in the good faith judgment of the party designating the material as

                 confidential, be detrimental to the conduct of that party’s business or the business

                 of any of that party’s customers or clients or in connection with the obligation in

                 any agreement to maintain the confidentiality of such agreement.

          (b)    “Producing party” shall mean the parties to this action and any third-parties

                 producing “Confidential Information” in connection with depositions, document

                                                  2
115520923.1
21-11045-lgb         Doc 102       Filed 09/13/21 Entered 09/13/21 15:16:19             Main Document
                                                Pg 3 of 8



                    production or otherwise, or the party asserting the confidentiality privilege, as the

                    case may be.

          (c)       “Receiving party” shall mean the party to this action and/or any non-party

                    receiving “Confidential Information” in connection with depositions,

                    document production or otherwise.

         4.     The Receiving party may, at any time, notify the Producing party that the

Receiving party        does not concur in the designation of a document or other material as

Confidential Information. If the Producing party does not agree to declassify such document or

material, the Receiving party may move before the Court for an order declassifying those

documents or materials. If no such motion is filed, such documents or materials shall continue

to be treated as Confidential Information. If such motion is filed, the documents or other

materials shall be deemed Confidential Information unless and until the Court rules otherwise.

         5.     To designate information in a deposition transcript, a party may request that

the court reporter mark those pages of the transcript containing Confidential. Such requests

shall be made on the record whenever possible, but any party may designate portions of the

transcript as "Confidential," provided that these designations are made in good faith and are

given to the other parties in the action by September 17, 2021, except with respect to the

deposition transcript of Daniel Hoffman, which will be given to the other parties in the action

within one calendar day of the receipt of the transcript.

         6.     Except with the prior written consent of the Producing party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or

entity except to:



                                                      3
115520923.1
21-11045-lgb     Doc 102      Filed 09/13/21 Entered 09/13/21 15:16:19             Main Document
                                           Pg 4 of 8



          a.    personnel of a party actually engaged in assisting in the preparation of this action

                and who have been advised of their obligations hereunder;

          b.    counsel for the parties to this action and their associated attorneys, paralegals

                and other professional personnel (including support staff) who are directly

                assisting such counsel in the preparation of this action, are under the supervision

                or control of such counsel, and who have been advised by such counsel of their

                obligations hereunder;

          c.    the Court and court personnel;

          d.    an officer before whom a deposition is taken, including stenographic reporters

                and any necessary secretarial, clerical or other personnel of such officer, if

                furnished, shown or disclosed in accordance with paragraph 8 hereof;

          e.    trial and deposition witnesses, if furnished, shown or disclosed in accordance with

                terms hereof; and

          f.    any other person agreed to by the parties.

         7.    Confidential Information shall be utilized by the Receiving party and its counsel

only for purposes of this Motion and the resolution and prosecution thereof and for no other

purposes.

         8.    This Stipulation shall not preclude counsel for the parties from using during any

deposition in this action any documents or information which have been designated as

“Confidential Information” under the terms hereof. Any court reporter and deposition witness

who is given access to Confidential Information shall, prior thereto, be provided with a copy of

this Stipulation and be advised they are subject to the terms hereof.

         9.    The parties are obligated to file a stipulation regarding the admissibility of as

                                                 4
115520923.1
21-11045-lgb     Doc 102       Filed 09/13/21 Entered 09/13/21 15:16:19            Main Document
                                            Pg 5 of 8



many exhibits as possible (the “Admissibility Stipulation”) by 5:00 pm on September 14, 2021

and provide two complete sets of the exhibits (the “Exhibits”) to Chambers in indexed joint

exhibit books by overnight mail sent on September 15, 2021, and shall provide the Exhibits to

chambers by email on September 15, 2021. To the extent that the Admissibility Stipulation

discusses confidentiality-based grounds for exclusion of an Exhibit or discusses confidential

portions of Exhibits, then the Admissibility Stipulation shall be filed in redacted format along

with a motion to seal the Admissibility Stipulation, and any corresponding motions in limine

filed pursuant to the Chambers Rules shall be filed in redacted format along with motions to

seal such motions in limine.

         10.   To the extent that there is an Exhibit that contains Confidential Information, there

is information within the Exhibit that is not Confidential Information, and a party wishes to

discuss or admit such information that is not Confidential Information at the Zoom evidentiary

hearing on the Motion (the “Hearing”), then the parties shall agree upon a redacted form of the

Exhibit that will be utilized for the purposes of screen sharing and showing the Exhibit to

witnesses by September 14, 2021 at 5:00 pm. To the extent that the parties are unable to agree

on a redacted form of any Exhibit, the parties will discuss the issues with the Court at 4:00 pm

on Friday, September 17, 2021.

         11.   To the extent that there is an Exhibit that contains Confidential Information and

a party wishes to show such Confidential Information to a witness at the Hearing, the party shall

show the whole unredacted Exhibit to the witness, but any discussion involving the Confidential

Information will be noted on the hearing transcript as “Confidential” and will not be filed on

the public record.

         12.   Any written decision rendered by the Court with respect to the Motion will be

                                                 5
115520923.1
21-11045-lgb      Doc 102      Filed 09/13/21 Entered 09/13/21 15:16:19              Main Document
                                            Pg 6 of 8



filed in redacted form if it explicitly references any Confidential Information.

         13.   To the extent that the Court requests any briefing in advance of or subsequent to

the Hearing that would involve the filing of documents that contain Confidential Information,

such documents shall be filed in redacted form and with a corresponding motion to seal.

         14.   Any Exhibits that are provided by the parties to the Court will not be filed by the

Court.

         15.   A party may designate as Confidential Information subject to this Stipulation any

document, information, or deposition testimony produced or given by any non-party to this case,

or any portion thereof. In the case of Documents, designation shall be made by notifying all

counsel in writing of those documents which are to be stamped and treated as such at any time

up to an including the time of trial. In the case of deposition Testimony, designation shall be

made by notifying all counsel in writing of those portions which are to be stamped or otherwise

treated as such at any time up to thirty (7) days after the transcript is received by counsel for the

party asserting the confidentiality privilege. Prior to the expiration of such seven (7) day period

(or until a designation is made by counsel, if such a designation is made in a shorter period of

time), all such documents shall be treated as Confidential Information.

         16.   Except as otherwise provided herein, any person receiving Confidential

Information shall not reveal or discuss such information to or with any person not entitled to

receive such information under the terms hereof.

         17.   Any document or information that may contain Confidential Information that has

been inadvertently produced without identification as to its “confidential” nature as provided in

this Stipulation, may be so designated by the party asserting the confidentiality privilege by

written notice to the undersigned counsel for the Receiving party identifying the document or

                                                   6
115520923.1
21-11045-lgb      Doc 102      Filed 09/13/21 Entered 09/13/21 15:16:19              Main Document
                                            Pg 7 of 8



information as “confidential” within a reasonable time          following the discovery that the

document or information has been produced without such designation.

         18.   Extracts and summaries of Confidential Information shall also be treated as

confidential in accordance with the provisions of this Stipulation.

         19.   The production or disclosure of Confidential Information shall in no way

constitute a waiver of each party’s right to object to the production or disclosure of other

information in this action or in any other action.

         20.   This Stipulation is entered into without prejudice to the right of either party to

seek relief from, or modification of, this Stipulation or any provisions thereof by properly

noticed motion to the Court or to challenge any designation of confidentiality as inappropriate.

         21.   This Stipulation shall continue to be binding after the conclusion of the

proceedings relating to this Motion except:

          a.     that a party may seek the written permission of the Producing party or

                 further order of the Court with respect to dissolution or modification of

                 any the Stipulation. The provisions of this Stipulation shall, absent prior

                 written consent of both parties, continue to be binding after the conclusion

                 of this action.

         22.   Nothing herein shall be deemed to waive any privilege recognized by law, or

shall be deemed an admission as to the admissibility in evidence of any facts or documents

revealed in the course of disclosure.

         23.   This Stipulation may be changed by further order of this Court, and is without

prejudice to the rights of a party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.

                                                     7
115520923.1
21-11045-lgb    Doc 102    Filed 09/13/21 Entered 09/13/21 15:16:19         Main Document
                                        Pg 8 of 8



 Dated:        New York, New York
               September 13, 2021

MEDINA LAW FIRM LLC                           ORTIZ & ORTIZ

/s/ Eric S. Medina                            s/Norma E. Ortiz
 Eric S. Medina, Esq.                         Norma E. Ortiz, Esq.
 641 Lexington Avenue                         Ortiz & Ortiz, L.L.P.
 Thirteenth Floor                             32-10 Broadway, Suite 202
 New York, NY 10022                           Astoria, NY 11106
 212 404-1742                                 (718) 522-1117
 emedina@medinafirm.com                       email@ortizandortiz.com
Attorneys for Dr. Caleb Hernandez             Counsel to Certa Dose, Inc.

 LEWIS ROCA ROTHGERBER CHRISTIE LLP

 /s/ Chad S. Caby
 Chad S. Caby, Esq.
 Lewis Roca Rothgerber Christie LLP
 1200 17th Street, Suite 3000
 Denver, CO 80202
 Tel. (303) 628-9583
 ccaby@lewisroca.com
 Counsel to COPIC Insurance Co.


 SO ORDERED

 Dated: September 13, 2021

 /s/ Lisa G. Beckerman__
 HON. LISA G. BECKERMAN, U.S.B.J




                                          8
115520923.1
